—Application by the petitioner Stephen Gary Effron for reinstatement as an attorney and counselor-at-law. The petitioner was admitted to the practice of law by the Appellate Division, Second Judicial Department on October 18, 1972. By opinion and order of this Court, dated August 1, 1977, the petitioner was disbarred and his name was stricken from the roll of attorneys and counselors-at-law (58 AD2d 510). By further order of this Court dated May 18, 1992, the petitioner’s application for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness for investigation and report.
*605Upon the papers filed in support of the application, it is Ordered that the motion is denied. Mangano, P. J., Thompson, Sullivan and Balletta, JJ., concur.